Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment

2.        An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Robert Scott (Reg. 43102) on 5/31/2022.
3.        The application has been amended as followings:

5. (Currently Amended) A non-contact power feeding device comprising a power transmission device and a power reception device to which electric power is transmitted from the power transmission device in a non-contact manner, wherein
the power transmission device comprises:
a transmission coil configured to supply electric power to the power reception device;
a power supply circuit configured to supply alternating current power to the transmission coil, and adjust at least one of a switching frequency or a voltage of alternating current power supplied to the transmission coil:
a magnetic field detector configured to detect a strength of a magnetic field generated from the transmission coil; and
a control circuit configured to control the at least one of [[a]] the switching frequency or [[a]] the voltage of the alternating current power supplied from the power supply circuit to the transmission coil, based on a change over time in the strength of the magnetic field detected by the magnetic field detector,
the power reception device comprises:
a resonant circuit comprising a reception coil configured to receive electric power from the power transmission device, and a resonant capacitor connected in series with the reception coil;
a rectifier circuit configured to rectify electric power received via the resonant circuit;
a resonance suppression coil arranged to be electromagnetically coupled to the reception coil:
a switch circuit connected to the resonance suppression coil and configured to switch between short-circuiting and opening of the resonance suppression coil:
a voltage detection circuit configured to measure an output voltage of electric power outputted from the rectifier circuit to obtain a measured value of the output voltage; and
a determination circuit configured to control the switch circuit to short-circuit the resonance suppression coil in response to the measured value of the output voltage being equal to or larger than a first upper-limit threshold value, and control the switch circuit to open the resonance suppression coil in response to the measured value of the output voltage being equal to or lower than a first lower-limit threshold value that is lower than the first upper-limit threshold value,
the magnetic field detector is provided inside a winding wire of the transmission coil on a plane orthogonal to a winding axis of the winding wire of the transmission coil, and
the control circuit of the power transmission device controls the voltage of the alternating current power supplied from the power supply circuit to the transmission coil, to lengthen a fluctuation cycle of the strength of the magnetic field.
12. (Currently Amended) A non-contact power feeding device comprising a power transmission device and a power reception device to which electric power is transmitted from the power transmission device in a non-contact manner, wherein
the power transmission device comprises:
a transmission coil configured to supply electric power to the power reception device;
a power supply circuit configured to supply alternating current power to the transmission coil, and adjust at least one of a switching frequency or a voltage of alternating current power supplied to the transmission coil:
a magnetic field detector configured to detect a strength of a magnetic field generated from the transmission coil; and
a control circuit configured to control the at least one of [[a]] the switching frequency or [[a]] the voltage of the alternating current power supplied from the power supply circuit to the transmission coil, based on a change over time in [[a]] the strength of the magnetic field detected by the magnetic field detector,
the power reception device comprises:
a resonant circuit comprising a reception coil configured to receive electric power from the power transmission device, and a resonant capacitor connected in series with the reception coil;
a rectifier circuit configured to rectify electric power received via the resonant circuit;
a resonance suppression coil arranged to be electromagnetically coupled to the reception coil; and
a second rectifier circuit connected between the resonance suppression coil and the smoothing capacitor, and configured to output electric power according to a voltage generated in the resonance suppression coil to the smoothing capacitor, in response to a voltage obtained by rectifying a voltage generated in the resonance suppression coil being higher than a voltage between both terminals of the smoothing capacitor,
the rectifier circuit of the power reception device comprises a smoothing capacitor configured to smooth a voltage outputted from the rectifier circuit, and
the control circuit of the power transmission device controls the voltage of the alternating current power supplied from the power supply circuit to the transmission coil, to lengthen a fluctuation cycle of the strength of the magnetic field.

17. (Currently Amended) A non-contact power feeding device comprising a power transmission device and a power reception device to which electric power is transmitted from the power transmission device in a non-contact manner, wherein
the power transmission device comprises:
a transmission coil configured to supply electric power to the power reception device;
a power supply circuit configured to supply alternating current power to the transmission coil, and adjust at least one of a switching frequency or a voltage of alternating current power supplied to the transmission coil:
a magnetic field detector configured to detect a strength of a magnetic field generated from the transmission coil; and
a control circuit configured to control the at least one of [[a]] the switching frequency or [[a]] the voltage of the alternating current power supplied from the power supply circuit to the transmission coil, based on a change over time in [[a]] the strength of the magnetic field detected by the magnetic field detector,
the power reception device comprises:
a resonant circuit comprising a reception coil configured to receive electric power from the power transmission device, and a resonant capacitor connected in series with the reception coil;
a rectifier circuit configured to rectify electric power received via the resonant circuit;
 a resonance suppression coil arranged to be electromagnetically coupled to the reception coil; and
 a second rectifier circuit connected between the resonance suppression coil and the smoothing capacitor, and configured to output electric power according to a voltage generated in the resonance suppression coil to the smoothing capacitor, in response to a voltage obtained by rectifying a voltage generated in the resonance suppression coil being higher than a voltage between both terminals of the smoothing capacitor, the magnetic field detector is provided inside a winding wire of the transmission coil on a plane orthogonal to a winding axis of the winding wire of the transmission coil, 
the rectifier circuit of the power reception device comprises a smoothing capacitor configured to smooth a voltage outputted from the rectifier circuit, and the control circuit of the power transmission device controls the voltage of the alternating current power supplied from the power supply circuit to the transmission coil, to lengthen a fluctuation cycle of the strength of the magnetic field.

Allowable Subject Matter
4. 	Claims 5-6, 8, 12-13, 17-18 are allowed.
5. 	The following is an examiner’s statement of reasons for allowance:
	Regarding to Claims 5, 12, 17, MATSUSHITA ( JP2014217120A)  teaches 
a non-contact power feeding device comprising a power transmission device (e.g., 1, 2, 3, Fig. 6) and a power reception device ( e.g., 6, Fig. 6) to which electric power is transmitted from the power transmission device ( e.g., 1, 2, 3,  Fig. 6) in a non-contact manner ( e.g., see title wireless) , wherein the power transmission device comprises: a transmission coil (e.g., 3, Fig. 6)  configured to supply electric power to the power reception device ( e.g., 4, 5, 6, Fig. 6);
a power supply circuit (e.g., 1, Fig. 6) configured to supply alternating current power to the transmission coil ( e.g., 3, Fig. 6) , and adjust at least one of a switching frequency ( e.g., 21 adjust the switching frequency of 18, Fig. 6)  or a voltage of alternating current power supplied to the transmission coil ( e.g.,3, Fig. 6)  see [0046] . The drive frequency control unit 11 included in the control unit 22 operates the gate driver 21 so that the drive frequency of the high frequency power supply 1 becomes high when detecting that the magnetic field detected by the magnetic field detector 16 has changed a certain amount or more), a magnetic field detection element ( e.g., 16, Fig. 6) configured to detect a strength of a magnetic field generated from the transmission coil ([0047] the magnetic field generated in the vicinity of the coil depends on the current flowing in the coil …a magnetic field change is detected through the magnetic field detector 16); and
a control circuit (e.g., 21, 11, Fig. 6) configured to control at least one of a switching frequency or a voltage of the alternating current power supplied from the power supply circuit (e.g.,  18 in the 1, Fig. 6) to the transmission coil ( e.g., 3, Fig. 6) , based on a change over time in a strength of the magnetic field detected by the magnetic field detection element ( e.g., 16, Fig. 6) ([0047]When a magnetic field change is detected through the magnetic field detector 16, the drive frequency control unit 11 raises the drive frequency of the high frequency power supply 1) and the power reception device ( e.g., 6, Fig. 6)  comprises:
a resonant circuit (e.g., 4, 5, Fig. 6) comprising a reception coil (e.g., 4, Fig. 6) configured to receive electric power from the power transmission device (e.g., 1, Fig. 6), and a resonant capacitor ( e.g., 5, Fig. 6)  connected in series with the reception coil ( 4, Fig. 6);
KATAOKA (JP 2015-65724 A)teaches a rectifier circuit (e.g., 22, Fig. 1) configured to rectify electric power received via the resonant circuit (e.g., 20, Fig. 1); and a resonance suppression coil (e.g., 26, Fig. 1) arranged to be electromagnetically coupled to the reception coil (e.g., 20, Fig. 1) ( see abstract,. A resonance suppression circuit includes a control coil magnetically coupled with a power incoming resonance coil [0016]).
the power reception device further comprises: a switch circuit ( e.g., 27, Fig. 1)connected to the resonance suppression coil  ( e.g., 26, Fig. 1) and configured to switch between short-circuiting and opening of the resonance suppression coil (.When the output voltage (voltage of the smoothing capacitor 23) exceeds 43V, the output of the voltage comparator 28 becomes "L", and the transistor circuit 29 is turned on to apply the Vcc voltage 8V between the gate and source of the MOSFET.  The pair of MOS switches 27 is turned on (conductive state), and the control coil 26 is shorted… After that, when the output voltage reaches 37 V or less, the output of the voltage comparator 28 is inverted and becomes “H”, and the transistor circuit 29 is turned off to set the gate voltage to 0 V and the MOS switch 27 is turned off to restart the resonance [0043]); a voltage detection circuit( e.g., 54, part of 28, Fig. 1, see [0040] 28 can use for voltage detection) configured to measure an output voltage of electric power outputted from the rectifier circuit ( e.g., 22, Fig. 1) to obtain a measured value of the output voltage ( e.g., 22, Fig. 1); and
a determination circuit configured to control the switch circuit ( e.g., 27, Fig. 1) to short-circuit the resonance suppression coil ( e.g., 26, Fig. 1) in response to a measured value of the output voltage becomes being equal to or larger than a first upper-limit threshold value ( threshold voltage of 43V, [0043] When the output voltage (voltage of the smoothing capacitor 23) exceeds 43V, the output of the voltage comparator 28 becomes "L", and the transistor circuit 29 is turned on to apply the Vcc voltage 8V between the gate and source of the MOSFET. The pair of MOS switches 27 is turned on (conductive state), and the control coil 26 is shorted) , and control the switch circuit to open the resonance suppression coil ( e.g., 26, Fig. 1)  in response to a measured value of the output voltage becomes being equal to or lower than a first lower-limit threshold value ( threshold of 37 V, [0043])that is lower than the first upper-limit threshold value ( e.g., threshold voltage of 43V, [0043]. After that, when the output voltage reaches 37 V or less, the output of the voltage comparator 28 is inverted and becomes “H”, and the transistor circuit 29 is turned off to set the gate voltage to 0 V and the MOS switch 27 is turned off to restart the resonance)
Mehas (US 2016/0218559)teaches the magnetic field detection element ( e.g., 219A-219D, Fig. 5) is provided inside a winding wire ( winding of 214, Fig. 5) on a plane orthogonal to a winding axis of the winding wire of the transmission coil ( e.g., 214, Fig. 5) ( winding axis of 214 is at z axis and the 219A-219D is on a plane of the x-y axis,  Fig. 5 and z plane is orthogonal to the x-y plane).
	However, the prior art of records does not teach or suggest the control circuit of the power transmission device controls the voltage of the alternating current power supplied from the power supply circuit to the transmission coil, to lengthen a fluctuation cycle of the strength of the magnetic field in combination with other limitation of the claim.
	Regarding to Claims 6, 8, 13, 18, they depend on claims 5, 12 or 17 above.
6.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Taya (US 20180143223 A1) teaches Wireless power supply requires stability in voltage and current so as to follow variations in a magnetic field strength,
Tusda (US20160141885A1) teaches supply power control method of a wireless power transmission apparatus for supplying, by changing a magnetic field
Hyodd (US 20140091787 A1) teaches with a cycle changed based on a change in magnetic flux
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PINPING SUN/Primary Examiner, Art Unit 2836